Exhibit 10

﻿

﻿

﻿

﻿

AMENDMENT NO. 3

TO

PRIVATE SHELF AGREEMENT

﻿

﻿

Dated as of July 29, 2020

﻿

PGIM, Inc. (“Prudential”) and

Each other Prudential Affiliate which becomes
bound by the Agreement (defined below)

c/o Prudential Capital Group

2200 Ross Avenue, Suite 4300

Dallas, Texas 75201

﻿

﻿

Ladies and Gentlemen:

﻿

We refer to the Private Shelf Agreement, dated as of September 22, 2014, as
amended by Amendment No. 1 to the Private Shelf Agreement, dated August 2, 2017,
as further amended by Amendment No. 2 to the Private Shelf Agreement, dated
August 10, 2018 (as it may be further amended, restated, supplemented or
otherwise modified from time to time, the “Agreement”), by and among Graybar
Electric Company, Inc., a New York corporation (the “Company”), Prudential and
each Prudential Affiliates which becomes party to the Agreement (each, a
“Purchaser” and collectively, the “Purchasers”).  Unless otherwise defined
herein, the terms defined in the Agreement shall be used herein as therein
defined.

﻿

The Company desires to amend the Agreement to extend the Issuance Period, which
would otherwise end on August 2, 2020, to August 2, 2023.

﻿

It is hereby agreed by you and us as follows:

﻿

i.Amendments to Agreement.

﻿

Subject to the conditions herein (including, without limitation, Section II(b)),
effective on the date hereof (the “Effective Date”), the Agreement is hereby
amended by this letter amendment (this “Amendment”) as follows:

﻿

(a)Section 2(b) Issuance Period.  Clause (b) of Section 2 of the Agreement is
hereby deleted and replaced in its entirety as follows:

﻿

“(b)  Issuance Period.  Shelf Notes may be issued and sold pursuant to this
Agreement until the earlier of (i) August 2, 2023 (or if such date is not a
Business Day, the Business Day next preceding such date), and (ii) the thirtieth
day after Prudential shall have given to the Company, or the Company shall have
given to Prudential, a written notice stating that it elects to terminate the
issuance and sale of Shelf Notes pursuant to this Agreement (or if such
thirtieth day is not a Business Day, the Business Day next preceding such



0088-0022\00020159.005



--------------------------------------------------------------------------------

 

thirtieth day).  The period during which Shelf Notes may be issued and sold
pursuant to this Agreement is herein called the ‘Issuance Period’.”

﻿



II.CONDITIONS TO EFFECTIVENESS OF AMENDMENTS. 

﻿

(a)Representations and Warranties.  The Company represents and warrants that (i)
the execution and delivery of this Amendment has been duly authorized by all
necessary corporate action of the Company and this Amendment has been executed
and delivered by a duly authorized officer of the Company, and all necessary or
required consents to this Amendment (other than any consents required to be
obtained solely by a Purchaser) have been obtained and are in full force and
effect, (ii) the Agreement, as amended by this Amendment, constitutes the legal,
valid and binding obligation contract and agreement of the Company enforceable
against it in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally, and general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law), (iii) each representation and warranty set forth in Section 5
of the Agreement (as modified by the updated Schedules 5.3, 5.4, 5.5, and 5.9
attached hereto), is true and correct as of the date of execution and delivery
of this Amendment by the Company with the same effect as if made on such date
(except to the extent such representations and warranties expressly refer to an
earlier date, in which case they were true and correct as of such earlier date),
and (iv) no Event of Default or Default under the Agreement exists or has
occurred and is continuing on the date hereof.

﻿

(b)Effectiveness.  This Amendment shall become effective upon fulfillment of the
following conditions: (i) the Company and Prudential shall have executed a copy
of this Amendment on or prior to the Effective Date, (ii) Prudential shall have
received a copy of the resolutions of the board of the Company authorizing the
execution, delivery and performance by the Company of this Amendment, certified
by its secretary or assistant secretary, (iii) the Company shall have paid the
structuring fee described in Section III(b) of this Amendment to Prudential, and
(iv) Prudential shall have received such other documents and certificates as it
may reasonably request relating to the Amendment and the transactions
contemplated by the Amendment. 

﻿

III.MISCELLANEOUS.

﻿

(a)Reference to and Effect on Agreement.  Upon the effectiveness of this
Amendment, each reference to the Agreement in any other document, instrument or
agreement shall mean and be a reference to the Agreement as modified by this
Amendment.  Except as specifically set forth in Section I hereof, the Agreement
shall remain in full force and effect and is hereby ratified and confirmed in
all respects.  The execution, delivery and effectiveness of this Amendment shall
not be construed as a course of dealing or other implication that any holder of
the Notes has agreed to or is prepared to grant any consents or agree to any
waiver to the Agreement in the future, whether or not under similar
circumstances.

﻿

(b)Structuring Fee.  The Company agrees to pay to Prudential on the date hereof
a structuring fee of $50,000.00.  Such payment shall be made to Prudential at
the address for payments specified in Schedule B to the Agreement, or by such
other method or at such other address as Prudential shall specify to the Company
in writing for such purpose.

﻿

(c)Expenses.   The Company hereby confirms its obligations under the Agreement,
whether or not the transactions hereby contemplated are consummated, to pay,
promptly after request by Prudential, all reasonable out-of-pocket costs and
expenses, including attorneys' fees



2

 

--------------------------------------------------------------------------------

 

and expenses, incurred by them in connection with this Amendment and the
transactions contemplated hereby, in enforcing any rights under this Amendment,
or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Amendment or the
transactions contemplated hereby. 

﻿

(d)Governing Law.  THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE
OF NEW YORK (EXCLUDING ANY CONFLICTS OF LAW RULES WHICH WOULD OTHERWISE CAUSE
THIS AMENDMENT TO BE CONSTRUED OR ENFORCED IN ACCORDANCE WITH, OR THE RIGHTS OF
THE PARTIES TO BE GOVERNED BY, THE LAWS OF ANY OTHER JURISDICTION).

﻿

(e)Counterparts; Section Titles.  This Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which when taken together shall constitute but one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or electronic transmission shall be effective as delivery
of a manually executed counterpart of this Amendment.  The section titles
contained in this Amendment are and shall be without substance, meaning or
content of any kind whatsoever and are not a part of the agreement between the
parties hereto.

﻿

﻿

[SIGNATURE PAGE TO FOLLOW]

﻿

﻿

﻿

 

3

 

--------------------------------------------------------------------------------

 

If you agree to the terms and provisions hereof, please evidence your agreement
by executing and returning at least one counterpart of this Letter Amendment No.
3 to Senior Vice President, Secretary and General Counsel, Graybar Electric
Company, Inc., 34 North Meramec Avenue, St. Louis, MO 63105.

﻿

﻿

Very truly yours,

﻿

GRAYBAR ELECTRIC COMPANY, INC.

By:  /s/ Timothy E. Carpenter
Name:  Timothy E. Carpenter
Title:   Vice President and Treasurer

﻿

Agreed as of the date first above written:

﻿

PGIM, INC.

By:  /s/  Jason Hartman

                         Vice President



 

 

--------------------------------------------------------------------------------